DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Group III: claims 11-13 in the reply filed on 10/14/2021 is acknowledged.  The traversal is on the ground(s) that all currently pending claims as originally filed without restriction would not pose an undue burden on the Examiner in that a search of the prior art for all of the claims would be identical or substantially similar.  This is not found persuasive because the patentably distinct groups are classified in different class/subclasses requiring different search strategy.
The requirement is still deemed proper and is therefore made FINAL.
Status of Claims
Claims 1-13 are pending. Claims 11-13 are under examination.

    PNG
    media_image1.png
    587
    596
    media_image1.png
    Greyscale

Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
	JP 2003035640 A
SHINOHARA et al. hereinafter SHINOHARA
JP 2002221473 A
SHINOHARA et al. hereinafter 473’
KR 20090115370 A
PARK et al. hereinafter PARK


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over SHINOHARA, 473’ and PARK.
With respect to claim 11, SHINOHARA discloses a thin film tensile instrument for analyzing thin film mechanical properties (FIG. 1 is a diagram of a thin film tensile test system), the instrument comprising: 
an electronic control linear stage (gripping probe moving mechanism 102) for controlling the force applied to the thin film (Test piece gripping probe 102 gripping probe moving mechanism 103); 
a load cell unit (generating force measuring device 104) for determining the force applied to the thin film (force measuring device 104 for measuring the force acting on the thin film test piece 103); 
a support for the thin film (tank 105 supports film 103); 
at least two sample grips (test piece grip probe 101) for securing the thin film, wherein the grips are positioned on opposite sides of the thin film (as illustrated in Fig. 3, the two opposite test piece gripping probes 101 used for fixing a thin film test piece 103); 
a first (1, see reproduced Fig. 1 above) and a second L-shaped arm (9, see reproduced Fig. 1 above) for mounting the thin film to be analyzed (1 and 9 holds film 103 via 101);  
 a first vertical stage (3, see reproduced Fig. 1 above) for mounting the first L-shaped arm (9) and the linear stage (102) and a second vertical stage (3) for mounting the second L-shaped arm (1) and the load cell unit (104); 
working liquid tank 105) for liquid to support the thin film (film 103 is immersed in working liquid tank 105); 
SHINOHARA is silent about a temperature stage to control the liquid bath temperature.
473’ discloses a temperature stage to control the liquid bath temperature (¶[0012] discloses the solution tank 105 is equipped with a solution tank heater 112 with a controller for controlling the temperature of the solution).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SHINOHARA with the teachings of 473’ so that SHINOHARA’s liquid tank will have a tank heater in order to control the temperature of the liquid for the predicable benefit of measuring the response of thin film materials at different temperature setting.
SHINOHARA discloses a gripping probe moving mechanism 102 move the test piece gripping probe. However, SHINOHARA is silent about a motor to move the test piece and gripping probe. 
PARK from the same area of invention discloses a test piece mounting mechanism for mounting the flexible substrate and performing a tensile test on the substrate, wherein the test piece mounting mechanism is connected to a drive shaft of the drive motor to reduce and transmit rotation of the drive motor (first paragraph of description section).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SHINOHARA with the teachings of PARK so that SHINOHARA’s invention will have a motor to drive probe moving mechanism in order to drive the thin film test piece for the predicable benefit of applying force to the thin film for analysis. 
With respect to claim 12, SHINOHARA, 473’ and PARK disclose the instrument of claim 11 above. SHINOHARA further discloses the linear stage, load cell unit, and motor are controlled by a computer-based processor (¶[0011] discloses control power supply 109 is used for processing / observation of the thin film).
With respect to claim 13, SHINOHARA, 473’ and PARK disclose the instrument of claim 11 above. SHINOHARA further discloses the support for the thin film is air (Fig. 2-a to 2g illustrate thin film supported without fluid).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/GEDEON M KIDANU/            Examiner, Art Unit 2861       

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861